Exhibit 4.1 EXECUTION COPY BPZ RESOURCES, INC. and WELLS FARGO BANK, NATIONAL ASSOCIATION as Trustee INDENTURE Dated as of September 24, 2013 8.50% Convertible Senior Notes due 2017 C ross-Reference Table* Trust Indenture Act Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) N.A. (b) 7.08, 7.10 (c) N.A. (a) (b) (c) N.A. (a) (b) (c) (a) (b)(1) (b)(2) (c) (d) (a) 4.03, 4.04 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) (a) 7.01(A) (b) (c) (d) 7.01(C) (e) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) (a)(1) (a)(2) (b) (a) By operation of law N.A. means not applicable. * This Cross-Reference Table is not part of the Indenture. Table of Contents Page I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Definitions. 1 Other Definitions. 7 Incorporation by Reference of Trust Indenture Act. 9 Rules of Construction. 9 II. THE SECURITIES 10 Form and Dating. 10 Execution and Authentication. 10 Registrar, Paying Agent, Bid Solicitation Agent and Conversion Agent. 11 Paying Agent to Hold Money in Trust. 12 Securityholder Lists. 12 Transfer and Exchange. 12 Replacement Securities. 13 Outstanding Securities. 13 Securities Held by the Company or an Affiliate. 14 Temporary Securities. 14 Cancellation. 15 Defaulted Interest. 15 CUSIP Numbers. 15 Deposit of Moneys. 15 Book-Entry Provisions for Global Securities. 16 Special Transfer Provisions. 17 Ranking. 17 III. NO REDEMPTION AND REPURCHASE 17 NO redemption. 17 Repurchase at Option of Holder Upon a Fundamental Change. 18 IV. COVENANTS 22 Payment of Securities. 22 Maintenance of Office or Agency. 23 i Table of Contents (continued) Page SEC Reports. 23 Compliance Certificate. 24 Stay, Extension and Usury Laws. 24 Corporate Existence. 24 Notice of Default. 25 Further Instruments and Acts. 25 V. SUCCESSORS 25 When Company May Merge, etc. 25 Successor Substituted. 25 VI. DEFAULTS AND REMEDIES 26 Events of Default. 26 Acceleration. 28 Other Remedies. 29 Waiver of Past Defaults. 30 Control by Majority. 30 Limitation on Suits. 30 Rights of Holders to Receive Payment and to Convert Securities. 31 Collection Suit by Trustee. 31 Trustee May File Proofs of Claim. 31 Priorities. 31 Undertaking for Costs. 32 VII. TRUSTEE 32 Duties of Trustee. 32 Rights of Trustee. 33 Individual Rights of Trustee. 34 Trustee’s Disclaimer. 35 Notice of Defaults. 35 Reports by Trustee to Holders. 35 Compensation and Indemnity. 35 ii Table of Contents (continued) Page Replacement of Trustee. 36 Successor Trustee by Merger, etc. 37 Eligibility; Disqualification. 37 Preferential Collection of Claims Against Company. 37 VIII. DISCHARGE OF INDENTURE 38 Termination of the Obligations of the Company. 38 Application of Trust Money. 38 Repayment to Company. 38 Reinstatement. 39 IX. AMENDMENTS 39 Without Consent of Holders. 39 With Consent of Holders. 40 Revocation and Effect of Consents. 41 Notation on or Exchange of Securities. 41 Trustee Protected. 42 Effect of Supplemental Indentures. 42 X. CONVERSION 42 Conversion Privilege. 42 Conversion Procedure and Payment Upon Conversion. 45 Cash in lieu of Fractional Shares. 49 Taxes on Conversion. 49 Company to Provide Common Stock. 49 Adjustment of Conversion Rate. 50 No Adjustment. 58 Other Adjustments. 59 Adjustments for Tax Purposes. 59 Notice of Adjustment. 59 Notice of Certain Transactions. 59 iii Table of Contents (continued) Page Effect of Reclassifications, Consolidations, Mergers, Binding Share Exchanges or Sales on Conversion Privilege. 60 Trustee’s Disclaimer. 62 Rights Distributions Pursuant to Shareholders’ Rights Plans. 62 Increased Conversion Rate Applicable to Certain Securities Surrendered in Connection With Make-Whole Fundamental Changes. 62 XI. CONCERNING THE HOLDERS 65 Action by Holders. 65 Proof of Execution by Holders. 65 Persons Deemed Absolute Owners. 65 XII. HOLDERS’ MEETINGS. 66 Purpose of Meetings. 66 Call of Meetings by Trustee. 66 Call of Meetings by Company or Holders. 67 Qualifications for Voting. 67 Regulations. 67 Voting. 68 No Delay of Rights by Meeting. 68 XIII. MISCELLANEOUS 68 Notices. 68 Communication by Holders with Other Holders. 70 Certificate and Opinion as to Conditions Precedent. 70 Statements Required in Certificate or Opinion. 70 Rules by Trustee and Agents. 71 Legal Holidays. 71 Duplicate Originals. 71 Governing Law. 71 No Adverse Interpretation of Other Agreements. 71 Successors. 71 Separability. 71 iv Table of Contents (continued) Page Table of Contents, Headings, etc. 72 Calculations in Respect of the Securities. 72 No Personal Liability of Directors, Officers, Employees or Shareholders. 72 Force Majeure. 72 v INDENTURE , dated as of September 24, 2013, between BPZ Resources, Inc., a Texas corporation (the “ Company ”), and Wells Fargo Bank, National Association, a banking association organized under the laws of the United States, as trustee (the “ Trustee ”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Company’s 8.50% Convertible Senior Notes due 2017 (the “ Securities ”). I. DEFINITIONS AND INCORPORATION BY REFERENCE Definitions. “ Additional Interest ” means all amounts, if any, payable pursuant to Section 6.02(B) , as applicable. “ Affiliate ” means, with respect to a specified Person, any Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For this purpose, “control” shall mean the power to direct the management and policies of a Person through the ownership of securities, by contract or otherwise. “ Asset Sale Make-Whole Fundamental Change ” means a sale, transfer, lease, conveyance or other disposition of all or substantially all of the consolidated property or assets of the Company to any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), including any group acting for the purpose of acquiring, holding, voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act. “ Bid Solicitation Agent ” means the Person appointed by the Company to solicit bids for the Trading Price of the Securities in accordance with Section10.01(B)(ii)
